Judgment unanimously affirmed. Memorandum: The evidence was sufficient to permit the jury to infer beyond a reasonable doubt that defendant recklessly caused the death of his two-month-old child. From the physical evidence, together with the statement of defendant and the testimony of the Medical Examiner and of the treating physician, the jury could have found that defendant violently shook the child, causing its head to strike the hard surface of the child’s dressing table three times with sufficient force to cause bruises on the back of the head and contusions in an about the brain, resulting in her death. Thus, the jury could reasonably have concluded that defendant was aware of and consciously disregarded the risk that his actions would cause the death of the infant (see, Penal Law § 15.05 [3]; § 125.15 [1]). We have examined the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Chautauqua County Court, Adams, J. — manslaughter, second degree.) Present — Dillon, P. J., Doerr, Boomer, Green and Balio, JJ.